Appellant was convicted of the offense of unlawfully possessing, for the purpose of sale, intoxicating liquor in dry area, and his punishment was assessed at a fine of $250.00.
Appellant's first contention is that the complaint and information based thereon are insufficient to charge an offense against the laws of this State, in this, that it is not averred in the complaint and information that the election therein referred to resulted in favor of prohibiting the sale of intoxicating liquor in Madison County. Looking to the complaint and information we find that it is charged therein that the commissioners' court did pass an order declaring the result of said election and prohibiting the sale of intoxicating liquor in said county. We think that this is sufficient to show that the election resulted in favor of prohibiting the sale of intoxicating liquor because the presumption prevails that the acts of public officials relating to official duties are performed in accordance with and not contrary to the law. We therefore overrule his contention.
Appellant next contends that the court erred in overruling his motion for a new trial. The matters therein urged, together with the certificate of Judge Davis and the affidavit of appellant's attorney, were duly considered by the court. Ordinarily *Page 154 
the granting or refusing of a motion for a new trial rests within the sound discretion of the trial court and unless it is made to appear that the court abused his discretion, this court would not be authorized to disturb his conclusion. We have carefully gone over the record, but find nothing therein which shows an abuse of discretion on the part of the trial court. It is not made to appear that appellant had any defense, but on the contrary it appears that he testified at the trial and admitted that the sheriff found thirteen pints of whisky in his possession.
Having reached the conclusion that no reversible error is shown, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.